

117 SRES 14 IS: Designating January 23, 2021, as “Maternal Health Awareness Day”. 
U.S. Senate
2021-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 14IN THE SENATE OF THE UNITED STATESJanuary 22, 2021Mr. Booker (for himself and Mr. Menendez) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating January 23, 2021, as Maternal Health Awareness Day. Whereas, every year in the United States, approximately 700 women die as a result of complications related to pregnancy and childbirth;Whereas the pregnancy-related mortality ratio, defined as the number of pregnancy-related deaths per 100,000 live births, more than doubled between 1987 and 2017;Whereas the United States is the only developed country whose maternal mortality rate has increased over the last several decades;Whereas, of all pregnancy-related deaths between 2011 and 2016—(1)nearly 32 percent occurred during pregnancy;(2)about 35 percent occurred during childbirth or the week after childbirth; and(3)33 percent occurred between 1 week and 1 year postpartum;Whereas more than 60 percent of maternal deaths in the United States are preventable;Whereas, in 2014 alone, 50,000 women suffered from a near miss or severe maternal morbidity, which includes potentially life-threatening complications that arise from labor and childbirth;Whereas around 17 percent of women who gave birth in a hospital in the United States reported experiencing 1 or more types of mistreatment, such as—(1)loss of autonomy;(2)being shouted at, scolded, or threatened; and(3)being ignored or refused or receiving no response to requests for help;Whereas certain social determinants of health, including bias and racism, have a negative impact on maternal health outcomes;Whereas significant disparities in maternal health exist, including that—(1)Black women are more than 3 times as likely to die from a pregnancy-related cause as are White women;(2)American Indian and Alaska Native women are more than twice as likely to die from a pregnancy-related cause as are White women;(3)Black, American Indian, and Alaska Native women with at least some college education are more likely to die from a pregnancy-related cause than are women of all other racial and ethnic backgrounds with less than a high school diploma;(4)Black, American Indian, and Alaska Native women are about twice as likely to suffer from severe maternal morbidity as are White women;(5)women who live in rural areas have a greater likelihood of severe maternal morbidity and mortality compared to women who live in urban areas;(6)less than ½ of rural counties have a hospital with obstetric services;(7)counties with more Black and Hispanic residents and lower median incomes are less likely to have access to hospital obstetric services;(8)more than 50 percent of women who live in a rural area must travel more than 30 minutes to access hospital obstetric services, compared to 7 percent of women who live in urban areas; and(9)American Indian and Alaska Native women living in rural communities are twice as likely as their White counterparts to report receiving late or no prenatal care;Whereas pregnant women may be at increased risk for severe outcomes associated with COVID–19, as—(1)pregnant women with symptomatic COVID–19 are more likely to be admitted to an intensive care unit, receive invasive ventilation, and receive ECMO treatment, compared to nonpregnant women with symptomatic COVID–19;(2)pregnant women with symptomatic COVID–19 are at a 70-percent increased risk for death compared to nonpregnant women with symptomatic COVID–19; and(3)pregnant women with COVID–19 may be at risk for preterm delivery; Whereas more than 40 States have designated committees to review maternal deaths;Whereas State and local maternal mortality review committees are positioned to comprehensively assess maternal deaths and identify opportunities for prevention;Whereas more than 30 States are participating in the Alliance for Innovation on Maternal Health, which promotes consistent and safe maternity care to reduce maternal morbidity and mortality;Whereas community-based maternal health care models, including midwifery childbirth services, doula support services, community and perinatal health worker services, and group prenatal care, in collaboration with culturally competent physician care, show great promise in improving maternal health outcomes and reducing disparities in maternal health outcomes;Whereas many organizations have implemented initiatives to educate patients and providers about—(1)all causes of, contributing factors to, and disparities in maternal mortality;(2)the prevention of pregnancy-related deaths; and(3)the importance of listening to and empowering all women to report pregnancy-related medical issues; andWhereas several States, communities, and organizations recognize January 23 as Maternal Health Awareness Day to raise awareness about maternal health and promote maternal safety: Now, therefore, be it That the Senate—(1)designates January 23, 2021, as Maternal Health Awareness Day;(2)supports the goals and ideals of Maternal Health Awareness Day, including—(A)raising public awareness about maternal mortality, maternal morbidity, and disparities in maternal health outcomes; and(B)encouraging the Federal Government, States, territories, Tribes, local communities, public health organizations, physicians, health care providers, and others to take action to reduce adverse maternal health outcomes and improve maternal safety;(3)promotes initiatives—(A)to address and eliminate disparities in maternal health outcomes; and(B)to ensure respectful and equitable maternity care practices;(4)honors those who have passed away as a result of pregnancy-related causes; and(5)supports and recognizes the need for further investments in efforts to improve maternal health, eliminate disparities in maternal health outcomes, and promote respectful and equitable maternity care practices. 